The Court

were of opinion that the rejoinder was not double, and even if it was, the demurrer was a general demurrer, and, consequently, not sufficient to support the objection. It must be one single, certain, material point, but it is not necessary that this single point should consist of a single fact. Burr. 320. When the demurrer is argued before a trial of the issue, the court will give leave to amend. Burr. 322. Duplicity in pleading must be taken advantage of by special demurrer, and it is not sufficient to demur quia duplex et caret forma, but you must lay your finger on the very point that is so. 4 Bac. Abr. 119. Where an immaterial fact is put in issue it is only surplusage, and does not make the plea double.
The demurrer was overruled, and judgment given for the defendant.